Citation Nr: 1542708	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  12-27 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date earlier than October 14, 2008 for the award of a 40 percent rating for prostate cancer, to include on the basis of whether there is clear and unmistakable error (CUE) in an April 2009 rating decision.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1965 to July 1967.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran changed his representation from the Veterans of Foreign Wars to the Illinois Department of Veterans Affairs during the appeal period.


FINDINGS OF FACT

1.  In March 2009, the Board issued a decision for the Veteran's prostate cancer, denying a rating in excess of 20 percent prior to October 14, 2008, and granting a 40 percent rating for the period beginning on October 14, 2008. The Board's decision addressed the entire appeal period, beginning with the effective date of the grant of service connection on December 2, 2003.

2.  The Veteran did not appeal the March 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).

3.  The April 2009 RO rating decision merely implemented the Board's March 2009 decision.


CONCLUSION OF LAW

The claim for entitlement to an effective date earlier than October 14, 2008 for the award of a 40 percent rating for prostate cancer, to include on the basis of CUE in the April 2009 RO rating decision, is dismissed. 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.201 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dismissal of Claim for Earlier Effective Date for Prostate Cancer

In March 2009, the Board granted the Veteran a 40 percent rating, but no higher for prostate cancer, with an effective date of October 14, 2008. The Board denied a rating in excess of 20 percent for prostate cancer for the period prior to October 14, 2008. The Board decision considered the entire appeal period, beginning with the effective date of the grant of service connection on December 2, 2003.The associated April 2009 rating decision stated that the rating was prepared to implement the Board decision, and the rating decision accurately reflected the decisions made by the Board. The Board decision was accompanied with notice on how the Veteran could effectuate an appeal to the Court and that any appeal to the Court needed to be accomplished within 120 days. The Veteran and his representative failed to appeal the decision to the Court. 

In April 2009, VA received a letter from the Veteran entitled "Statement in Support of Claim." This statement was accepted by the RO as a Notice of Disagreement as to the effective date of the 40 percent rating for prostate cancer that was granted in the April 2009 rating decision that implemented the March 2009 Board decision as well as a claim for CUE in the April 2009 rating decision. Generally, all questions in a matter subject to decision by the Secretary shall be subject to one review on appeal to the Secretary. 38 U.S.C.A. § 7104(a) (West 2014). Final decisions on such appeals shall be made by the Board. Id. All Board decisions will be stamped with the date of mailing on the face of the decision. 38 C.F.R. § 20.1100(a) (2015). Unless the Chairman of the Board orders reconsideration (or pursuant to those exceptions identified in § 20.1100(b)), all Board decisions are final on the date stamped on the face of the decision. 38 U.S.C.A. §§ 7103, 7104 (West 2014); 38 C.F.R. § 20.1100(a) (2015).

In addition, a notice of disagreement can only be filed with respect to "an adjudicative determination by the agency of original jurisdiction [(AOJ)]." 38 C.F.R. § 20.201 (2015). While the Veteran filed a "Notice of Disagreement" as to the April 2009 rating decision, that decision was simply implementing the final Board decision. The Veteran cannot challenge the merits of the Board's March 2009 decision by expressing disagreement with the AOJ's implementing decision. See Harris v. Nicholson, 19 Vet. App. 345, 348 (2005); see also Smith v. Brown, 35 F.3d 1516, 1526 (Fed. Cir. 1994) (construction of regulation to permit review by RO of a Board decision to be avoided); Donovan v. Gober, 10 Vet. App. 404, 409 (1997) ("an RO must not be placed in the anomalous position of reviewing the decision of the [Board], a superior tribunal").

In this case, in March 2009, the Board issued a final decision on the issue of entitlement to an increased rating for prostate cancer for the entire period on appeal.  That decision became final on the date it was mailed. 38 C.F.R. § 20.1100(a) (2015).  While the AOJ implemented the Board's grant of an increased rating in an April 2009 rating decision, the issue was already final and not subject to review by the AOJ. As such, the April 2009 statement from the Veteran does not constitute a Notice of Disagreement for the purposes of vesting jurisdiction with the Board in accordance with Manlicon v. West, 12 Vet. App. 238 (1999). In addition, the Veteran's claim of CUE in the April 2009 rating decision is also not before the Board and must be dismissed, for the same reasons as described above.  Thus, the Board does not have jurisdiction over the effective date claim.

To the extent that the Veteran used the phrase "clear and unmistakable error" in a December 2010 statement, it is insufficient to initiate a clear and unmistakable error (CUE) motion with the Board decision. A CUE motion must include the name of the veteran; the applicable VA file number; the date of the Board's decision to which the motion relates; and the specific issue to which the motion pertains. 38 C.F.R. § 20.1404 (2015). The Veteran used the phrase "clear and unmistakable error," but neglected to specifically identify that the alleged error was in the Board decision. Thus, to the extent the Veteran attempted in his December 2010 statement to initiate a CUE motion with any Board decision, including the March 2009 Board decision, the Board finds, for these reasons, that he has not initiated such a motion.  However, he many initiate such a claim at any time.






ORDER

Entitlement to an effective date earlier than October 14, 2008 for the award of a 40 percent rating for prostate cancer, to include on the basis of whether there is CUE in an April 2009 RO rating decision, is dismissed.




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


